870 F.2d 586
UNITED STATES of America, Plaintiff-Appellee,v.Larry Vivian COOPER, a/k/a Larry V. Cooper, Defendant-Appellant.
No. 87-5984Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
April 19, 1989.

Dexter W. Lehtinen, U.S. Atty., Steven E. Chaykin, David O. Leiwant, Linda Collins Hertz, Asst. U.S. Attys., Miami, Fla., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Florida.
Before TJOFLAT, HATCHETT and ANDERSON, Circuit Judges.
PER CURIAM:


1
Appellant is serving three concurrent federal prison sentences, having pled guilty to three counts alleging firearm offenses.  In addition to imposing these prison sentences, the district court required appellant to pay a mandatory $50 assessment, as prescribed by 18 U.S.C. Sec. 3013(a)(2)(B) (1982), on each count.  Appellant contends, in this 28 U.S.C. Sec. 2255 (1982) proceeding, that the assessments are unconstitutional as applied to him, because he is indigent.  We disagree, adopting the reasoning of the First and Second Circuits in United States v. Rivera-Velez, 839 F.2d 8 (1st Cir.1988);  United States v. Pagan, 785 F.2d 378 (2d Cir.), cert. denied, 479 U.S. 1017, 107 S.Ct. 667, 93 L.Ed.2d 719 (1986).


2
AFFIRMED.